—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of violating the prison disciplinary rule which prohibits the possession of a controlled substance after a frisk and search of petitioner and his belongings uncovered two marihuana cigarettes hidden inside a cigarette box. The misbehavior report and the positive test results indicating that the substance was marihuana, together with the testimony of the correction officer who authored the misbehavior report, provide substantial evidence to support the determination of petitioner’s guilt (see, Matter of Moley v Selsky, 245 AD2d 588, 589). Although petitioner denied that the cigarette box was his and disagreed with the correction officer’s description of the frisk procedure, it was for the Hearing Officer to resolve any credibility issues (see, Matter of Islar v Coombe, 226 AD2d 851). Even if preserved for our review (see, Matter of Murphy v Selsky, 239 AD2d 724), we would find petitioner’s remaining contentions, including his challenges to the chain of custody of the confiscated marihuana and the procedures used in testing it, to be without merit.
Cardona, P. J., Mereure, Yesawich Jr., Peters and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.